DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 3-15, and 29 are no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in view of the filed amendments.
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 32, the prior art of record, alone or in combination, does not disclose the method of claim 1, a plurality of fuel inlets on one wall of the housing, and a plurality of oxidant inlets on an opposing wall of the housing.
Regarding claim 34, the prior art of record, alone or in combination, does not disclose the method of claim 1, wherein air flows forward through the catalyst support to the dispersion structure, wherein air also flows backward through the catalyst support to a side opposite the dispersion structure, and wherein a flow direction of the converted fuel is substantially parallel to a plane of the catalyst support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-14, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ravenda et al. (US 2010/0040919) and Griesser (DE 102006060669 A1).
Regarding claim 1, Ravenda (R) discloses a method utilizing a unit (110, Figure 2) comprising a dispersion zone (22), an oxidation zone (13), and a conversion zone (36), the method comprising: feeding an oxidant (via 24) and a fuel (via 21) into the unit; dispersing a fuel (20, via 21) in the dispersion zone, the dispersion zone comprising a dispersion structure (21 i.e.  fuel injector); oxidizing at least part of the fuel in the oxidation zone by means of an oxidant over a catalyst (12) on a catalyst support; transferring into the dispersion zone at least part of the heat evolved by the oxidizing of at least part of the fuel ([0019,0021]); vaporizing the fuel in the dispersion zone ([0016]); converting at least part of the dispersed fuel and/or a supplied fuel thermally and/or catalytically in the conversion zone (16),  wherein, upon exiting the unit, the fuel having an altered ignition property has a different composition than the oxidant and the fuel fed into the unit ([0013], the fuel is converted to a reformate gas), but not setting an ignition property of the fuel by means of: the molar ratio of oxygen present in the oxidant to the oxygen required for complete oxidation of the fuel present, and/or the pressure in the unit, and/or the residence time, and/or the temperature.
However, Griesser discloses a method of catalytic evaporation of fuels (Title) where the amount of air required for complete combustion should not be higher than 25% (Claim 1) in order to protect the catalyst. Therefore, it would have been obvious to one with an ordinary skill in the art at the effective filing date of this application modify Ravenda with the sub-stoichiometric air of Griesser. Therefore, Griesser teaches controlling the ignition property (strength of ignition) by means of the molar ratio of oxygen required for complete oxidation.
Regarding claim 3, Ravenda (R), as modified, discloses the method of claim 1, further comprising transferring into the conversion zone, at least part of the heat evolved by the oxidizing the at least part of the fuel (R- [0024]).  
Regarding claim 4, Ravenda (R), as modified, discloses the method of claim 3, wherein the heat is transferred by convection and/or radiation (R-via 12, Figure 2).  
Regarding claim 5, Ravenda (R), as modified, discloses the method of claim 1, further comprising feeding the oxidant (R-24, Figure 2) to the dispersion zone (R-22) and subsequently conveying the oxidant together with the fuel into the oxidation zone and/or the conversion zone (R-13, via 14).  
Regarding claim 6, Ravenda (R), as modified, discloses the method of claim 1, wherein the heat required for the vaporization and/or thermal and/or catalytic conversion in the dispersing and the converting is obtained substantially by the oxidizing (R- [0016]).  
Regarding claim 7, Ravenda (R), as modified, discloses the method of claim 1, further comprising mixing oxidant, fuel, and a plurality of intermediates in the oxidation zone, wherein the intermediates are from the oxidizing and/or are reaction products from the converting (R- [0016] i.e., air, fuel, and the intermediates within the catalytic brick).  
Regarding claim 8, Ravenda (R), as modified, discloses the method of claim 1, wherein the oxidant includes air (R-24) or exhaust gases (R- via 140) comprising residual oxygen.  
Regarding claim 10, Ravenda (R), as modified, discloses the method of claim 1, wherein the fuel includes gasoline, diesel, bio oils, pyrolysis oils, biodiesel, heavy oil, alcohols, Fisher-Tropsch fuels, dimethyl ether, diethyl ether, oxymethylene ethers (OME1-OME10 and mixtures), esters, aldehydes, aromatics, amines, carboxylic acids, alkanes, natural gas, camping gas, LPG, flare gases, landfill gases, bio gases, and/or mixtures thereof (R-[0002] i.e. hydrocarbon fuels).  
Regarding claim 11, Ravenda (R), as modified, discloses the method of claim 1, wherein the molar ratio of oxygen present in the oxidant to the oxygen required for complete oxidation of the fuel present is from 0.03 to 0.9 (Claim 1).  
Regarding claim 12, Ravenda (R), as modified, discloses the method of claim 1, further comprising setting the ignition property additionally by means of at least one of: distances between oxidant inlet, catalyst and dispersion structure, position and/or dimension and/or number and/or shape of the oxidant inlet and fuel inlet, flow field of the oxidant, structure and cell density of the catalyst support, the catalyst material and distribution thereof on the catalyst support, or arrangement and shape of an outlet of the unit (R-[0020]).  
Regarding claim 13, Ravenda (R), as modified, discloses the method of claim 1, further comprising supplying the converted fuel to a combustion apparatus (R- [0002]), an internal combustion engine, a petrol engine, a diesel engine, a gas engine, a turbine, and/or a burner.  
Regarding claim 14, Ravenda (R), as modified, discloses the method of claim 13, wherein the setting the ignition property is regulated such that, taking into account variable performance requirements which the combustion apparatus has to meet, a pollutant emission and/or an emission of NOx and particulates is reduced (R- [0006]).  
Regarding claim 29, Ravenda (R), as modified, discloses the method of claim 1, wherein the fuel has a first ignition readiness and the converted fuel has a second ignition readiness lower than the first ignition readiness (R- [0002]).   
Regarding claim 30, Ravenda (R), as modified, discloses the method of claim 1, wherein the dispersion structure comprises a nonwoven (R- [0013], i.e. “brick”).
Regarding claim 31, Ravenda (R), as modified, discloses the method of claim 30, wherein a flow velocity of the fuel is reduced in the nonwoven (R- [0013], i.e. “brick” provides resistance due to its structure).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ravenda et al. (US 2010/0040919), Griesser (DE 102006060669 A1), and Su (US 20060150635).
Regarding claim 9, Ravenda (R), as modified, discloses the method of claim 1, but not that a pressure in the unit is within a range from 0.05 to 10 bar.  
However, Su teaches a similar system wherein the pre-burner and catalytic combustor (Abstract) the pressure drops across the recuperator, pre-burner, and catalytic combustor is negligible and the pressure going into the recuperator is approximately 2 bar [0142]. Therefore, it would have been obvious to one with an ordinary skill in the art prior to the effective filing date of this application to maintain the claimed pressure in order to ensure efficient operation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ravenda et al. (US 2010/0040919), Griesser (DE 102006060669 A1), and Inuzuka et al. (US 2015/0075451).
Regarding claim 15, Ravenda (R), as modified, discloses the method of claim 1, but not the step of feeding converted fuel to an exhaust gas treatment apparatus.  
However, Inuzuka discloses a fuel reformer for an IC engine (Abstract) wherein the reformed or converted fuel to an exhaust gas treatment apparatus (EGR, Claim 1). It would have been obvious to one with an ordinary skill in the art prior to the effective filing date of this application to include the method of using the reformed gas in an exhaust treatment device because by doing so would increase combustion and minimize pollution. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ravenda et al. (US 2010/0040919), Griesser (DE 102006060669 A1), and Bandaru et al. (US 6,775,989).
Regarding claim 33, Ravenda (R), as modified, discloses the method of claim 1, but not that the dispersion structure and the catalyst support are arranged in a stack, the stack comprising a plurality of the dispersion structures and a plurality of the catalyst supports.
However, Bandura discloses a catalyst support plate (34, Abstract) wherein the dispersion structure (46) and the catalyst support (34) are arranged in a stack (45, C5, L4-12), the stack comprising a plurality of the dispersion structures and a plurality of the catalyst supports (Figures 1-2). It would have been obvious to one with an ordinary skill in the art prior to the effective filing date of this application to modify the catalyst supporting structure of Ravenda with support plate of Bandura for easy disassembly and maintenance of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization wher/STEVEN B MCALLISTER/                                        Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                e this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***